Citation Nr: 1124947	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  11-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.  In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim. 

The Veteran, in written statements and testimony before the Board, contends that he currently suffers from a low back disorder which he believes was caused by an injury which reportedly occurred during his period of active duty in the Merchant Marine (now Coast Guard).  Specifically, the Veteran asserts that, in July 1945, he fell and injured his back while working in the engine room of a Merchant Marine vessel that was struck by a typhoon-force wave in Buckner Bay, off the coast of Okinawa.  Immediately following that injury, the Veteran now maintains, a ship medic gave him "dope" to treat his residual low back pain.  However, he concedes that he did not seek additional treatment during his period of active service or for many decades thereafter, despite suffering from chronic and progressively worsening low back pain.  Indeed, the Veteran acknowledges that he postponed treatment until 1994, when his low back symptoms became so severe as to require surgery.  Significantly, however, he asserts that he delayed treatment, in part, because he could not afford private care and did not know that his Merchant Marine service qualified him for VA medical benefits.  The Veteran also reports that, for a time after his back operation, he was treated by a private orthopedist specialist.  However, he contends that he ultimately stopped seeking treatment because it was ineffective in treating his symptoms.  

At the outset, the Board acknowledges that the Veteran's service treatment records have been determined to be unavailable.  Shortly after he filed his claim for service connection, the RO requested his service medical records through the National Personnel Records Center's Personnel Information Exchange System (PIES). However, in a PIES response dated in August 2010, the National Personnel Records Center (NPRC) indicated that it did not store treatment records for Veterans, such as the appellant, who had served in the Merchant Marines.  Thereafter, an attempt was made to obtain the microfilm copies of the Veteran's service treatment records from the Public Health Services hospital records repository.  However, the Veteran was unable to provide sufficient information to identify records from that repository.  He was subsequently apprised of the unavailability of his service treatment records and indicated that he himself did not have any records to submit.  Thereafter, in November 2010, the RO issued a formal finding that any remaining service medical records were unavailable.

The Board recognizes that when a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Nevertheless, the duty to assist is not boundless in its scope, and VA is only required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  Indeed, VA is not required to assist a claimant in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir.  2010).  

Here, the RO has attempted to obtain the Veteran's service treatment records from multiple sources, including from the Veteran himself.  Moreover, the Veteran has acknowledged a lack of formal treatment for low back pain during his period of active service.  Accordingly, the Board finds it unnecessary to remand his claim for an additional search for service treatment.  Indeed, remanding this case to search for any potentially missing service treatment records would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5- 04 (2004), 69 Fed. Reg. 59,989 (2004).

A remand is, however, warranted to obtain private treatment records.  The Veteran testified at his April 2011 Travel Board hearing that he had undergone lumbar spine surgery in 1994 at a private medical facility (General Rose Memorial Hospital in Denver, Colorado).  He further testified that he had received subsequent outpatient treatment for lumbar spine problems from a private orthopedic specialist.  Significantly, however, no private surgical or outpatient treatment records have yet been associated with the claims folder.  Because the Board is now on notice that outstanding private treatment records may now exist that are relevant to the Veteran's claim, the Board finds that an effort to obtain any pertinent private medical records should be made.

A remand is also warranted to provide the Veteran with a VA examination in support of his claim.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Veteran has testified that he injured his low back in service and thereafter developed chronic lumbar spine pain, which progressively worsened over time and ultimately required an operation.  He has also testified that he continues to experience low back problems, which are only partially alleviated through medication and which prevent him from standing and sitting for prolonged periods.   The Board observes that the Veteran is competent to testify as to the occurrence of an injury in service and the subsequent development of chronic symptoms, such as low back pain, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's testimony in this regard is considered credible, even in the absence of any clinical findings of an in-service injury.  Indeed, the lack of contemporaneous medical evidence alone is no longer a bar to claims for service connection.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Furthermore, where as here, the Veteran's service treatment records have been found to be unavailable, VA has an added obligation to afford the Veteran the benefit of the doubt.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

In light of the foregoing, the Board finds that the Veteran has submitted evidence of an in-service injury, current disability, and continuity of symptomatology sufficient to trigger the need for an examination with respect to his service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Thus, the Board finds that, on remand, he should be afforded a VA examination that specifically addresses whether any current low back disorder was caused or aggravated by the Veteran's reported July 1945 injury or any other aspect of his active service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder any private medical records pertaining to the claim on appeal.  Specifically, the RO should request all records concerning the Veteran's lumbar spine surgery, which was reportedly performed at General Rose Memorial Hospital in Denver, Colorado, in 1994, as well as any subsequent records of outpatient treatment for his low back problems.  All attempts to secure these private medical records must be documented in the claims folder and the Veteran should be notified of any records that cannot be obtained.  The Veteran should also be advised to submit any pertinent treatment records in his possession in support of his claim.

2.  After the above development has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of any current lower back disorder.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a complete rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's reports of a July 1945 in-service injury aboard a merchant marine vessel off the coast of Okinawa, Japan, his subsequent complaints of chronic lower back pain and related symptoms, and any clinical findings documenting his 1994 surgery and subsequent outpatient treatment for a lumbar spine disorder.  The examiner should also consider any additional evidence regarding a continuity of lumbar spine symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Specifically, the examiner diagnose any current lower back disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any diagnosed back disability either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should address the Veteran's report of his injury in service.

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



